DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 and 28 are pending
Claims 20-26 are withdrawn from consideration
Claim 27 is cancelled
Claim 28 is new
Claims 1-3, 6, 9-12, 14-16 and 18 are currently amendedClaims 1-19 and 28 are rejected

Claim Objections
Claim 6 is objected to because of the following informalities:  Lines 4-5 states “the source water”.  Examiner suggests amending the limitation to further recite “the source second water” to maintain consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the relative content” on lines 4-5.  It is unclear which relative content Applicant is referring to, the source relative content or the target relative content?
Claim 19 recites the limitation "the discharge” on line 2, “the regenerative formulated resin” on line 3, “the polarity” on line 4, and “the point of discharge…the point of use” on line 6.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 5-17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US 2002/0185423 A1) (hereinafter “Boyd”) in view of McAlister (US 2011/0197662 A1).

Regarding Claim 1:
Boyd teaches a water replicating system (see FIG. 1) (see paragraph 2 – “producing…a cleaning liquid…a device for treating a first liquid to form a second liquid modified from the first liquid, and having additional cleaning qualities…”) comprising:
A water treatment apparatus (see FIG. 1, unit 60) for receiving and processing a source second water (see paragraphs 55-58),
The water treatment apparatus comprising a first treatment portion in which the source relative content of the selected components present in the source second water are increased or decreased (see FIG. 1, filter cartridge 66) (see paragraph 55),
A second treatment portion for adding to the source second water selected components which are absent from the source second water to be present in an amount (see FIG. 1, reservoir 64) (see paragraphs 55-58), and 
A control unit (see FIG. 4, control unit 128 using software to control the operation of the system) (see paragraphs 55, 59, 104 and 141).
Boyd does not specifically teach a first water analyzer for analyzing a target first water to determine target relative content of selected components in the target first 
McAlister teaches a system and method for detecting properties of target samples (see McAlister FIG. 1, system 100) including a collector portion 102, a sensing portion 104, a detector portion 106, an analyzing portion 108, a control portion 110, and a controller portion 111 capable of sensing properties of one or more target samples and adjusting the one or more target samples to a desired target sample with the desired relative contents of the selected components in the target sample (see McAlister paragraphs 6, 7, 34, 37-38 and 40).
Boyd and McAlister are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water replicating system of Boyd to include sensing and analyzing portions/detectors/analyzers/sensors capable of analyzing a target relative content of selected components in a sample and further adjusting the sample to a desired relative content of selected components, as taught by McAlister, to further replicate a water source to meet a desired water relative content (see McAlister paragraphs 6, 7, 34, 37-38 and 40).

Regarding Claim 2:
The combination of Boyd in view of McAlister teaches a water replicating system as claimed in claim 1 including a water analyzer.  Although the combination does not 

Regarding Claim 5:
The combination of Boyd in view of McAlister teaches a water replicating system as claimed in claim 1 wherein the first treatment portion of the water treatment apparatus comprises a filter cartridge 66 (see Boyd paragraph 55).  Although the combination does not specifically teach a sediment filter, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water system of Boyd to include a sediment filter to further produce a purified product (see Boyd paragraph 55).

Regarding Claim 6:
The combination of Boyd in view of McAlister teaches a water replicating system as claimed in claim 5.  Although the combination does not specifically teach a sediment filter, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water system of Boyd, as modified by 

Regarding Claim 7:
The combination of Boyd in view of McAlister teaches a water replicating system as claimed in claim 6.  Although the combination does not specifically teach a sediment filter, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water system of Boyd, as modified by McAlister, to include a sediment filter to further produce a purified product and remove any unwanted contaminants such as rust and iron (see Boyd paragraph 55).

Regarding Claim 8:
The combination of Boyd in view of McAlister teaches a water replicating system as claimed in claim 1. Although the combination does not specifically teach an activated carbon filter, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water system of Boyd, as modified by McAlister, to include an activated carbon filter to further produce a purified product and remove any unwanted pathogens and bacteria (see Boyd paragraph 55).

Regarding Claim 9:
The combination of Boyd in view of McAlister teaches a water replicating system as claimed in claim 1 wherein Boyd further teaches an ionizer for ionizing the source second water (ionized bed 92) (see Boyd paragraph 64).

Regarding Claim 10:
The combination of Boyd in view of McAlister teaches a water replicating system as claimed in claim 1 wherein Boyd further teaches an ozonator for injecting ozone into the source second water (ozone generator 122) (see Boyd paragraph 64).

Regarding Claim 11:
The combination of Boyd in view of McAlister teaches a water replicating system as claimed in claim 10 wherein Boyd further teaches a Venturi vacuum injected for injecting ozone into the source second water (venturi 308) (see Boyd paragraph 63).

Regarding Claim 12:
The combination of Boyd in view of McAlister teaches a water replicating system as claimed in claim 1 wherein Boyd further teaches the water treatment apparatus comprises a regenerative formulated resin through which the source second water flows (resin material 180) (see Boyd paragraphs 88).

Regarding Claim 13:
The combination of Boyd in view of McAlister teaches a water replicating system as claimed in claim 12 wherein Boyd further teaches the regenerative formulated resin comprises a distribution of anion resins and cation resins contained within a tank (resin material 180) (see Boyd paragraphs 88) (see Boyd paragraphs 127 and 130 disclosing anions and cathode ions).

Regarding Claim 14:
The combination of Boyd in view of McAlister teaches a water replicating system as claimed in claim 13 wherein Boyd further teaches a discharge from the regenerative formulated resin tank for the source second water which has been treated to replicate the target first water (resin material 180) (see Boyd paragraphs 88) (exit/outlet after flowing through cell 154).

Regarding Claim 15:
The combination of Boyd in view of McAlister teaches a water replicating system as claimed in claim 13.  Although the combination does not specifically teach an additive water module, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water system of Boyd, as modified by McAlister, to include an additive water module downstream of the regenerative formulated resin tank for adding properties and characteristics to the source water which has been treated to replicate the target water.

Regarding Claim 16:
The combination of Boyd in view of McAlister teaches a water replicating system as claimed in claim 15.  Although the combination does not specifically teach an additive water module, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water system of Boyd, as modified by McAlister, to include an additive water module downstream of the 

Regarding Claim 17:
The combination of Boyd in view of McAlister teaches a water replicating system as claimed in claim 12 wherein Boyd further teaches a backwash system for maintaining and regenerating the regenerated formulated resin (see Boyd paragraph 82 disclosing flushing a surface of a filter).

Regarding Claim 28:
	Boyd teaches a method for replicating water (see FIG. 1) (see paragraph 2 – “producing…a cleaning liquid…a device for treating a first liquid to form a second liquid modified from the first liquid, and having additional cleaning qualities…”) comprising:
	Providing a water treatment apparatus for receiving and processing a source second water (see FIG. 1, unit 60) (see paragraphs 55-58),
	Utilizing a first treatment portion in which the source relative content of the selected components present in the source second water are increased or decreased (see FIG. 1, filter cartridge 66) (see paragraph 55);
	Utilizing a second treatment portion for adding to the source second water selected components which are absent from the source second water to be present in an amount (see FIG. 1, reservoir 64) (see paragraphs 55-58), and
A control unit (see FIG. 4, control unit 128 using software to control the operation of the system) (see paragraphs 55, 59, 104 and 141).

McAlister teaches a system and method for detecting properties of target samples (see McAlister FIG. 1, system 100) including a collector portion 102, a sensing portion 104, a detector portion 106, an analyzing portion 108, a control portion 110, and a controller portion 111 capable of sensing properties of one or more target samples and adjusting the one or more target samples to a desired target sample with the desired relative contents of the selected components in the target sample (see McAlister paragraphs 6, 7, 34, 37-38 and 40).
Boyd and McAlister are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water replicating system of Boyd to include sensing and analyzing portions/detectors/analyzers/sensors capable of analyzing a target relative content of selected components in a sample and further adjusting the sample to a desired relative content of selected components, as taught by McAlister, to further replicate a water source to meet a desired water relative content (see McAlister paragraphs 6, 7, 34, 37-38 and 40).

Claims 3-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US 2002/0185423 A1) (hereinafter “Body”) in view of McAlister (US 2011/0197662 A1) and further in view of Pandolfo (US 5,702,600).

Regarding Claim 3:
The combination of Boyd in view of McAlister teaches a water replicating system as claimed in claim 1, including a first treatment portion of the water treatment apparatus.
The combination does not specifically teach a frequency resonator for precipitating ingredients contained in the source second water.
Pandolfo teaches a frequency resonator (see Pandolfo col. 1 lines 7-10) (see Pandolfo col. 2 lines 4-6 and 51-55 – “provides a resonator/transformer...a resonator assembly which is formed by four coils…”).
Boyd, McAlister and Pandolfo are analogous inventions in the art of teaching a water treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the treatment system of Boyd, as modified by McAlister, to include a frequency resonator of Pandolfo to further precipitate ingredients contained in the source water (see Pandolfo col. 1 lines 7-10) (see Pandolfo col. 2 lines 4-6 and 51-55 – “provides a resonator/transformer...a resonator assembly which is formed by four coils…”).




The combination of Boyd in view of McAlister and further in view of Pandolfo teaches a water replicating system as claimed in claim 3 wherein Pandolfo further teaches a frequency resonator (Examiner’s note:  the ingredients precipitated such as calcium and magnesium carbonates are merely the material worked upon and Examiner is interpreting a frequency resonator is capable of precipitating those ingredients) (see Pandolfo col. 1 lines 7-10) (see Pandolfo col. 2 lines 4-6 and 51-55 – “provides a resonator/transformer...a resonator assembly which is formed by four coils…”).
Boyd, McAlister and Pandolfo are analogous inventions in the art of teaching a water treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the treatment system of Boyd, as modified by McAlister, to include a frequency resonator of Pandolfo to further precipitate ingredients contained in the source water (see Pandolfo col. 1 lines 7-10) (see Pandolfo col. 2 lines 4-6 and 51-55 – “provides a resonator/transformer...a resonator assembly which is formed by four coils…”).

Regarding Claim 18:
The combination of Boyd in view of McAlister teaches a water replicating system as claimed in claim 1.
The combination does not specifically teach further comprising a first induction coil for facilitating precipitation of dissolved solids at a known velocity of about 6 to 9 feet per second before entering a sediment filter.

Boyd, McAlister and Pandolfo are analogous inventions in the art of teaching a water treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the treatment system of Boyd, as modified by McAlister, to include a frequency resonator including four induction coils of Pandolfo to further precipitate ingredients contained in the source water at a known velocity of about 6 to 9 feet per second (see Pandolfo col. 1 lines 7-10) (see Pandolfo col. 2 lines 4-6 and 51-55 – “provides a resonator/transformer...a resonator assembly which is formed by four coils…”).

Regarding Claim 19:
The combination of Boyd in view of McAlister and further in view of Pandolfo teaches a water replicating system as claimed in claim 18 wherein Pandolfo further teaches a second induction coil, the second induction coil restructuring and reversing the polarity of dissolved solids to maintain a dissolution state so as not to bind to any surface at the point of discharge up to the point of use (see Pandolfo col. 1 lines 7-10) (see Pandolfo col. 2 lines 4-6 and 51-55 – “provides a resonator/transformer...a resonator assembly which is formed by four coils…”) (see Pandolfo col. 3 lines 28-50).
Boyd, McAlister and Pandolfo are analogous inventions in the art of teaching a water treatment system and method.  It would have been obvious before the effective .



Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but focus on amended claim limitations and new claim 28, which have been addressed above in the updated rejection (see above).
The previous claim objection regarding claim 11 has been withdrawn.  However, a new claim objection regarding claim 6 is made (see above).
The previous 112(b) claim rejection regarding claims 1-19 and 27 have been considered but previous claim 19 rejection was not addressed and therefore is still maintained.  In addition, a new 112(b) claim rejection regarding claim 2 is made (see above).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AKASH K VARMA/Examiner, Art Unit 1773                                                                                                                                                                                                        

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773